 



Exhibit 10.3

[***] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

EXECUTION COPY

AMENDMENT NO. 1 dated as of October 17, 2005 (this “Amendment”) to the PURCHASE
AGREEMENT dated as of July 26, 2005 (the “Original Agreement”), by and among
CENDANT CORPORATION, a Delaware corporation (the “Seller”), AFFINITY
ACQUISITION, INC. (now known as AFFINION GROUP, INC.), a Delaware corporation
(the “Buyer”); AFFINITY ACQUISITION HOLDINGS, INC. (now known as AFFINION GROUP
HOLDINGS, INC.), a Delaware corporation and the parent corporation of Buyer (the
“Parent” and together with Buyer, the “Acquirors”).

RECITALS

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Original Agreement;

WHEREAS, Seller, Parent and Buyer are parties to the Original Agreement
providing for the acquisition by Buyer of all of the Equity of CMG and CIH, each
a subsidiary of Seller;

WHEREAS, Section 8.10 of the Original Agreement provides that the Original
Agreement may be amended by a written instrument executed and delivered by each
of Seller and Buyer; and

WHEREAS, the parties desire to amend the Original Agreement as provided herein
(the Original Agreement, as so amended, being referred to herein as the
“Agreement”).

NOW THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein and in
the Original Agreement, the parties hereto agree as follows:

ARTICLE I
AMENDMENTS

1.1 Amendments to Section 1.1

(a)      Section 1.1 of the Original Agreement is hereby amended to delete the
definition of “Cash” and insert the definition set forth below:

“Cash” means all cash and cash equivalents of the Companies and their
Subsidiaries (other than Restricted Cash), as determined in accordance with
GAAP, plus the $28,208,979 non-GAAP cash included in the intercompany accounts.

(b)      Section 1.1 of the Original Agreement is hereby amended by inserting
the following new definitions in alphabetical order in such section:

“Agreement” shall have the meaning set forth in the Recitals hereto.

 



--------------------------------------------------------------------------------



 



“Applicable Period” shall have the meaning set forth in Section 2.5.

[***]

“Cash Reconciliation Schedule” shall have the meaning set forth in Section 2.5.

“Cash Repatriation Schedule” shall have the meaning set forth in Section 2.4.

“Costs” shall have the meaning set forth in Section 2.4(c).

“Dispute Notice” shall have the meaning set forth in Section 2.5.

“Final Cash Statement” shall have the meaning set forth in Section 2.5(g).

“Foreign Cash” shall have the meaning set forth in Section 2.4(a).

[***]

2



--------------------------------------------------------------------------------



 



“Indemnified Loan” shall have the meaning set forth in Section 2.4(c).

“Indemnified Transactions” shall have the meaning set forth in Section 2.4(a).

“Inter-Company Accounts” shall have the meaning set forth in Section 2.5(c)(i).

“June 30 Cash” shall have the meaning set forth in Section 2.4.

“Net Due” shall have the meaning set forth in Section 2.5(c)(iv).

[***]

“Preliminary Cash Statement” shall have the meaning set forth in Section 2.5.

[***]

“Sample Statement” shall have the meaning set forth in Section 2.5( ).

“Supplemental Bonuses” means $3,552,500.00.

1.2 Amendment to Section 2.1

(a)      Section 2.1(c) of the Original Agreement is hereby amended by deleting
the word “Cash” in the first sentence of such section and inserting in lieu
thereof the phrase “the Initial Cash Price”.

1.3 Amendments to Section 2.3

3



--------------------------------------------------------------------------------



 



(a)      Section 2.3(b) of the Original Agreement is hereby amended by deleting
the word “and” after the phrase “Retention Payments;” in such section and
inserting immediately after the phrase “June 30, 2005” the phrase “; and
(v) Supplemental Bonuses.”

(b)      Section 2.3(c) of the Original Agreement is hereby amended and restated
in its entirety as set forth below:

“(c) The Initial Cash Price shall be decreased by the sum of: (i) the Purchase
Price Adjustment Items; plus (ii) the difference, if any, of (A) the sum of the
payments made by or on behalf of the Companies or their Subsidiaries to Seller
and its Affiliates (other than the Companies and their Subsidiaries), net of any
payments made by Seller or its Affiliates (other than the Companies and their
Subsidiaries) on behalf of the Companies or their Subsidiaries in respect of the
period from July 1, 2005 through August 31, 2005, and (B) the difference between
(1) the amount required to be paid by the Companies or their Subsidiaries to
Seller and its Affiliates (other than the Companies and their Subsidiaries) in
respect of such period pursuant to the Inter-Company Agreements and (2) the
amount required to be paid by Seller and its Affiliates (other than the
Companies and their Subsidiaries) to the Companies or their Subsidiaries in
respect of such period pursuant to the Inter-Company Agreements; provided that
all Cash of the Business (other than Restricted Cash) through and including
June 30, 2005 shall be paid prior to the Closing Date by the Companies and their
Subsidiaries to Seller and its Affiliates (other than the Companies and their
Subsidiaries); plus (iii) in the case of any payments made by any Company or any
Subsidiary prior to or on the Closing Date in connection with the settlement or
resolution the matters listed in Section 7.1(a)(x) and Section 7.1(a)(xi) of the
Seller Disclosure Schedule, the amount of such payments less the portion of
payments that would have been paid by the Companies and its Subsidiaries
pursuant to Section 7.1(a)(x) and Section 7.1(a)(xi) (in accordance with Section
7.1(b) and 7.3(m)) had such matter been settled or resolution happened after the
Closing Date; plus (iv) the aggregate amount of all the payments made to
stockholders of TRL Group other than Seller and its Subsidiaries by any of the
Companies or their Subsidiaries to satisfy the condition set forth in
Section 5.1(g) but only to the extent, if any, that such payments were not
funded by Seller or any of its Subsidiaries (other than the Companies and their
Subsidiaries); plus (v) all payments made by any of the Companies or their
Subsidiaries after June 30, 2005 in respect of legal fees and expenses incurred
in respect of the Excluded Litigation Matters and 80% of all payments made by
any of the Companies or their Subsidiaries after June 30, 2005 in respect of
legal fees and expenses incurred in respect of the litigation set forth on
Section 7.1(a)(xi) of the Seller Disclosure Schedule.”

1.4 Amendment to Add New Section 2.4

The Original Agreement is hereby amended by inserting a new Section 2.4 as set
forth below:

“2.4 Cash Repatriation

(a) As provided in the proviso to clause (ii)(B) of Section 2.3(c), all Cash of
the Business (other than Restricted Cash) through and including June 30, 2005
(“June 30 Cash”) is to be paid prior to the Closing Date by the Companies and
their Subsidiaries to Seller and its Affiliates (other than the Companies and

4



--------------------------------------------------------------------------------



 



their Subsidiaries). Schedule I to this Amendment (the “Cash Repatriation
Schedule”) sets forth for purposes of this Section 2.4 (i) the aggregate amount
of June 30 Cash, (ii) the amount of June 30 Cash that is held in Subsidiaries of
CIH in jurisdictions outside of the United States (“Foreign Cash”) and (iii) the
steps pursuant to which the Foreign Cash shall be transferred to Seller or one
of its Affiliates (such steps, together with the loan from UK newco to CIMS
Limited UK made in connection with the transactions contemplated by the steps
(“Indemnified Loan”) and the unwinding of the Indemnified Loan, collectively,
the “Indemnified Transactions”).

(b) The parties understand and agree that (i) the Foreign Cash shall be
transferred to Seller or one of its Affiliates pursuant to the steps outlined on
the Cash Repatriation Schedule and (ii) notwithstanding anything to the contrary
set forth in the Agreement, the execution and delivery of all documents, and the
performance of all actions, contemplated by, or necessary or advisable, to
effectuate the steps set forth on, the Cash Repatriation Schedule shall not
constitute a breach or violation of any of the terms of, or cause a failure to
be satisfied of any condition under, the Agreement.

(c) Seller shall pay all stamp duties, capital and transfer Taxes required to be
paid with respect to the Indemnified Loan and capital contributions set forth in
the Cash Repatriation Schedule before the Closing Date. Notwithstanding any
other provisions of this Agreement, including any of the limitations on
indemnification or remedies contained herein, Seller share bear all
out-of-pocket costs (“Costs”) of the Indemnified Transactions, whether incurred
before or after the Closing Date, and shall indemnify and hold Buyer and its
Affiliates harmless against all such Costs. (For the avoidance of doubt, Costs
shall not include the principal amount of, and interest with respect to, the
Indemnified Loan.) Such Costs shall include, but not be limited to, (i) any Cost
that would not have been incurred if the Indemnified Transactions had not
occurred, including, but not limited to any incremental Tax Cost incurred by
Buyer or any of its Affiliates as a result of the Indemnified Transactions,
(ii) any Costs associated with the repayment of the Indemnified Loan, whether by
actual repayment or by distributing the Indemnified Loan as a dividend or
otherwise to a noteholder’s direct and indirect shareholders, (iii) any Taxes,
including withholding Taxes, charged (whether incurred by a Party to the
Indemnified Loan or otherwise) with respect to payments on, or deemed payments
on, or the distribution of, the Indemnified Loan, and (iv) any accounting,
legal, or similar documentation or approval Costs associated with the
Indemnified Transactions. In calculating the forgoing, Buyer shall be entitled
to include any current Tax Cost incurred by Buyer or any of its Affiliates as a
result of the existence of the Indemnified Loan, and shall be required to reduce
such Tax Cost only by the amount of any net Tax benefit actually realized in the
year such Tax Cost is incurred. For the purpose of this Section 2.4(c),
(i) Buyer shall not be required to project the use of Tax benefits or deductions
in future years, or otherwise take into account Tax benefits or deductions that
are not actually realized, to reduce Costs otherwise payable pursuant to this
Section 2.4(c) as a consequence of the

5



--------------------------------------------------------------------------------



 



Indemnified Transactions, (ii) Buyer shall be required to take into account in
determining Costs payable pursuant to this Section 2.4(c), or pay to Seller, all
Tax benefits (including Tax benefits carried forward from a prior year)
resulting from the Indemnified Transactions that are actually realized during
any taxable periods ending on or prior to December 31, 2007 and have not
previously been taken into account to reduce the amount of Costs that are
indemnified pursuant hereto, (iii) Buyer and its affiliates shall be entitled to
treat all other items of tax deduction, credit, depreciation or amortization as
being used before any such Tax benefit from the Indemnified Transactions is
used, and (iv) Buyer shall not be obligated to reimburse the Seller for any net
Tax benefit received by Buyer or its Affiliates in excess of the aggregate Costs
that Seller is obligated to indemnify Buyer hereunder. All calculations of Costs
required to be made pursuant to this clause shall be made by Buyer in good
faith, and shall be binding on the Seller absent manifest error, provided
however, that Buyer shall provide such calculations of Costs to the Seller for
its review and Buyer will consider in good faith all comments provided by
Seller. Subject to the foregoing, Seller shall deliver any Costs requested by
Buyer pursuant to this clause within 5 days written demand therefor.

(d) If, in the reasonable determination of the Buyer (based upon written advice
of counsel to Buyer and after consultation with Seller and due consideration of
Seller’s opinion), the then outstanding principal of and accrued but unpaid
interest with respect to the Indemnified Loan cannot be eliminated in full on or
prior to August 31, 2006 under applicable Law in a structure as proposed by
Seller by means of (A) distributions by Subsidiaries of CIMs Limited (UK) of
(i) Distributable Cash, (ii) all or a portion of the Indemnified Loan and/or
(iii) stock of the new UK company, (B) share redemptions by Subsidiaries of CIMs
Limited (UK) using as consideration therefor solely (i) Distributable Cash,
(ii) all or a portion of the Indemnified Loan and/or (ii) stock of the new UK
company, and/or (C) a liquidation, merger or dissolution of the new UK company
with or into CIMs Limited (UK) after the distributions or redemptions
contemplated by clauses (A) and (B), in each case, in a manner that would not
decrease the applicable reserves or capital surplus generated solely after
June 30, 2005 or the ability of Subsidiaries of CIMs Limited (UK) to make
distributions or redeem securities based solely on profits generated after
June 30, 2005 assuming, for these purposes, that the Business Day immediately
preceding the Closing Date was the last day of each such Subsidiaries’ fiscal
year, then Seller will pay to the new UK company formed in connection with the
Indemnified Transactions or as directed by Buyer in immediately available funds
an amount equal to the portion of the then outstanding principal of and accrued
but unpaid interest with respect to the Indemnified Loan that cannot be so
eliminated. For purposes of this Section 2.4(d), with respect to each Subsidiary
of CIMS Limited (UK), “Distributable Cash” shall mean an amount of Cash that is
not in excess of the amount of Cash reflected on the books and records of such
Subsidiary as of June 30, 2005 (reduced by the amount of Restricted Cash as of
June 30, 2005 and the amount, if any, of Cash previously transferred pursuant to
the Cash Repatriation Schedule

6



--------------------------------------------------------------------------------



 



and increased by the amount, if any, of Distributable Cash received by such
Subsidiary pursuant to this Section 2.4).

(e) Buyer shall, and shall cause its Subsidiaries (including CIH and its
Subsidiaries) to, cooperate with, and take any action reasonably requested by,
Seller to effect the transactions contemplated by this Section 2.4.”

1.5 Amendment to Add New Section 2.5

The Original Agreement is hereby amended by inserting a new Section 2.5 as set
forth below:

“2.5 Cash Reconciliation

(a) The parties acknowledge and agree as follows:

(i) Seller is entitled to retain all Cash of the Business (other than Restricted
Cash) as of June 30, 2005. All Cash of the Business from and after such date
shall be retained by the Companies, other than net amounts payable to or by
Seller and its Affiliates (other than the Companies and its Subsidiaries) by or
to the Companies and their Subsidiaries in accordance with the Intercompany
Agreements (the “Closed Loop”).

(ii) The Closed Loop shall be calculated for the period from and including
July 1, 2005 through and including August 31, 2005 pursuant to the adjustment
set forth in Section 2.3(c)(ii). The calculation of such adjustment is reflected
in the schedules set forth in Schedule II to this Amendment (the “Cash
Reconciliation Schedule”), which sets forth the Net Due amount for which
adjustment shall be made pursuant to Section 2.3(c)(ii).

(iii) The Closed Loop shall be calculated for the period from and including
September 1, 2005 through and including the date immediately prior to the
Closing Date pursuant to the adjustment set forth below in this Section 2.5.

(b) Within forty-five (45) days following the Closing Date, Buyer shall prepare
and deliver to Seller a statement for the period from and including September 1,
2005 through and including the date immediately prior to the Closing Date,
setting forth, the following (the “Preliminary Cash Statement”):

(i) reconciliations of the inter-company accounts of Seller and its Subsidiaries
(other than the Companies and their Subsidiaries), on the one hand, and the
Companies and their Subsidiaries, on the other hand (“Inter-Company Accounts”);

(ii) activity flowing through the Inter-Company Accounts, broken out between
cash activity and non-cash activity;

7



--------------------------------------------------------------------------------



 



(iii) cash activity through the Inter-Company Accounts broken out between
(x) net inter-company agreement activity, (y) net cash transfer activity and
(z) net payments made by Seller on behalf of the Business; and

(iv) a reconciliation of the net amount due to/due from Seller in accordance
with Section 2.5(a)(iii) (the “Net Due”) with supporting documentation for items
(i) — (iii) above.

(c) The Preliminary Cash Statement shall be prepared and the Net Due amount
shall be calculated using the same policies, procedures and methodologies used
in preparing the Cash Reconciliation Schedule and consistent with
Section 2.3(c).

(d) Seller shall have thirty (30) days following receipt of the Preliminary Cash
Statement to review the Preliminary Cash Statement and to notify Buyer in
writing if it disputes the amount of the Net Due set forth on the Preliminary
Cash Statement (the “Dispute Notice”), specifying the reasons therefore in
reasonable detail.

(e) In connection with Buyer’s preparation of the Preliminary Cash Statement and
Seller’s review of such statement, Buyer and its Representatives and Seller and
its Representatives, as applicable, shall have reasonable access, during normal
business hours and upon reasonable notice, to all business and financial
records, relevant work papers, schedules, memoranda and other documents and to
finance personnel of Buyer or Seller, as applicable, the Companies and their
Subsidiaries and any other information which Buyer or Seller, as applicable,
reasonably requests, and Buyer shall, and shall cause the Companies and their
Subsidiaries to, and Seller shall and shall cause its Subsidiaries to cooperate
reasonably with Buyer or Seller and their respective Representatives, as
applicable, in connection therewith.

(f) In the event that Seller shall deliver a Dispute Notice to Buyer, Buyer and
Seller shall cooperate in good faith to resolve the dispute over such disputed
items as promptly as practicable and, upon such resolution, if any, any
adjustments to the Preliminary Cash Statement shall be made in accordance with
the agreement of Buyer and Seller. If Buyer and Seller are unable to resolve any
such disputed items within ten (10) Business Days (or such longer period as
Buyer and Seller shall mutually agree in writing) of Seller’s delivery of such
Dispute Notice, such disputed items shall be resolved by the Independent
Accounting Firm, and such determination shall be final and binding on the
parties. Any expenses relating to the engagement of the Independent Accounting
Firm in respect of its services pursuant to this Section 2.5(d) shall be shared
equally by Buyer and Seller. The Independent Accounting Firm shall be instructed
to use reasonable best efforts to perform its services within thirty (30) days
of submission of the Preliminary Cash Statement to it and, in any case, as
promptly as practicable after such submission. The Preliminary Cash Statement,
(i) if no Dispute Notice has been timely delivered by Seller, as originally
submitted by

8



--------------------------------------------------------------------------------



 



Buyer, or (ii) if a Dispute Notice has been timely delivered by Seller, as
determined pursuant to the resolution of such dispute in accordance with this
Section 2.5(d), shall be, respectively, the “Final Cash Statement.”

(g) If the Final Cash Statement shows a Net Due payable to the Companies and
their Subsidiaries, then Seller shall pay to CMG the amount of the Net Due. If
the Final Cash Statement shows a Net Due payable to Seller, then Buyer shall pay
or cause CMG to pay to Seller the amount of the Net Due. The payment of the Net
Due as set forth herein shall be made on or before the fifth (5th) Business Day
following the date on which the Preliminary Cash Statement becomes the Final
Cash Statement pursuant to the last sentences of Section 2.5(f), together with
interest thereon from the Closing Date to the date of payment, at a floating
rate equal to the U.S. dollar prime rate per annum, as quoted by Banc of America
Securities LLC from time to time during such period. Such interest shall be
calculated based on a year of 365 days and the number of days elapsed since the
Closing Date.”

(h) Seller and Buyer shall pay or cause to be paid to or as directed by the
other any cash that it or its Affiliates (other than, in the case of Seller, the
Companies and their Subsidiaries) receives or has received after June 30, 2005,
whether before or after the Closing, from third parties in respect of the
business activities of the other party.

1.6 Amendment to Section 4.12

Section 4.12(a) of the Original Agreement is hereby amended by deleting the
phrase “(i) obtain a letter of credit on behalf of Buyer or one of its
Affiliates,” in the second sentence of such section and inserting in lieu
thereof the phrase “(i) obtain prior to December 31, 2005, a letter of credit in
an amount to be mutually agreed upon by Buyer and Seller, on behalf of Buyer or
one of its Affiliates.”

1.7 Amendment to Section 4.21

Section 4.21(b) of the Original Agreement is hereby amended and restated in its
entirety as set forth below:

“All of the New Inter-Company Agreement Term Sheets set forth in Schedule V
shall contain the Universal Provisions set forth in Schedule V; and the New
Inter-Company Term Sheets that are marketing services term sheets (other than
Marketing 8 and 9 term sheets) shall contain the provisions set forth in
Schedule 4.21(b)(ii) of the Seller Disclosure Schedule.”

1.8 Amendment to Section 4.24

Section 4.24 of the Original Agreement is hereby amended and restated in its
entirety as set forth below:

9



--------------------------------------------------------------------------------



 



“Buyer agrees to pay Seller all Retention Payments and Supplemental Bonuses that
are forfeited on or prior to the first anniversary of the Closing Date by or
otherwise not paid to any employee party thereto in accordance with the
Retention Letters or Supplemental Bonus Letters, as applicable, promptly
following such forfeiture by wire transfer of immediately available funds (it
being understood that any such payments that are rolled over into equity
securities or other securities of the Buyer will be deemed paid unless forfeited
on or prior to the first anniversary of the Closing Date).”

1.9 Amendment to Add New Section 4.29

(a)      The Original Agreement is hereby amended by inserting new Section 4.29
as set forth below:

[***]

10



--------------------------------------------------------------------------------



 



1.10 Amendment to Section 5.1

(a)      Section 5.1(g) of the Original Agreement is hereby amended by deleting
the word “Seller” and inserting in lieu thereof the words “CMG or one of its
Subsidiaries.”

(b)      Section 5.1(h) of the Original Agreement is hereby amended by deleting
the reference to Section “5.1(f)” and inserting in lieu thereof “5.1(h).”

1.11 Amendment to Section 7.3

The Original Agreement is hereby amended by inserting a new Section 7.3(o) as
set forth below:

“The parties acknowledge that certain state attorneys general or other
Governmental Authorities have joined or indicated an intention to join the
Actions set forth in Section 7.1(a)(xi) of the Seller Disclosure Schedule and
that additional state attorneys general or other Governmental Authorities may
hereafter join such Actions. The parties agree that all amounts paid or payable
in connection with such Actions that are not allocated to a specific state or
Action (in a judgment, order, decree, settlement agreement, invoice or
otherwise) shall be allocated between Shared Losses and Section 7.1(a)(xi)
Losses in the same proportion as such amounts that are allocated to a specific
state or Action (in a judgment, order, decree, settlement agreement, invoice or
otherwise).”

1.12 Amendment to Seller Disclosure Schedules

(a)      Section 3.1(i)(A) of the Seller Disclosure Schedule to the Original
Agreement is hereby amended by deleting the date “7/10/01” contained at the end
of the reference to Pederson

11



--------------------------------------------------------------------------------



 



v. Trilegiant Corporation under the heading “Consumer Class Actions Alleging
Unfair and Deceptive Marketing Practices” and inserting the date “11/15/01” in
lieu thereof.

(b)      Section 4.11(a) of the Seller Disclosure Schedule to the Original
Agreement is hereby amended and restated in its entirety as set forth on Annex I
hereto.

(c)      Section 4.12 of the Seller Disclosure Schedule to the Original
Agreement is hereby amended and restated in its entirety as set forth on Annex
II hereto.

(d)      Section 4.21(b)(ii)(a)(1) of the Seller Disclosure Schedule to the
Original Agreement is hereby amended by inserting the phrase “the applicable
Cendant party shall have the right to terminate at will following the effective
date upon at least” immediately after the phrase “in the case of Marketing (6),”
in the first sentence of such section.

ARTICLE II
MISCELLANEOUS

2.1 No other Amendments or Waivers

Except as modified by this Amendment, the Original Agreement shall remain in
full force and effect, enforceable in accordance with its terms. Except as
expressly set forth herein, this Amendment is not a consent to any waiver or
modification of any other terms or conditions of the Original Agreement or any
of the instruments or documents referred to in the Original Agreement and shall
not prejudice any right or rights which the parties thereto may now or hereafter
have under or in connection with the Agreement or any of the instruments or
documents referred to therein. After the date hereof, any reference to the
Original Agreement shall mean the Original Agreement as amended hereby.

2.2 Effectiveness

This Amendment shall be effective upon the execution and delivery hereof by
Seller and Buyer in accordance with Section 8.10 of the Original Agreement.

2.3 Counterparts and Facsimile Execution

This Amendment may be executed in any number of counterparts, each of which when
executed, shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument binding upon all of the parties hereto
notwithstanding the fact that all parties are not signatory to the original or
the same counterpart. For purposes of this Amendment, facsimile signatures shall
be deemed original and the Parties agree to exchange original signatures as
promptly as possible.

2.4 Choice of Law

This Amendment shall be governed by and interpreted and enforced in accordance
with the Laws of the State of New York without regard to the conflicts of laws
rules thereof.

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have duly executed this Amendment No. 1 to the
Original Agreement as of the date first above written.

            AFFINION GROUP HOLDINGS, INC.
      By:   /s/ Marc Becker         Name:   Marc Becker         Title:  
Chairman     

            AFFINION GROUP, INC.
      By:   /s/ Marc Becker         Name:   Marc Becker         Title:  
Chairman     

            CENDANT CORPORATION
      By:   /s/ David B. Wyshner         Name:   David B. Wyshner        
Title:   Executive Vice President and Treasurer     

 